the district court in the first instance.' NRS 34.724(2)(b); NRS 34.738(1).

                             Accordingly, we

                                         ORDER the petition DENIED.




                             Douglas                                                     Saitta


                             cc: Benjardi Batucan Viray
                                  Attorney General/Carson City
                                  Clark County District Attorney
                                  Eighth District Court Clerk




                                   "We express no opinion as to whether petitioner could meet the
                             procedural requirements of NRS chapter 34.




SUPREME COURT
        OF
     NEVADA
                                                                                     2
(0) 1947A


              .4--=,,r1.171111
                °                       4-17rkZrOr::,4V 14 1'ar,,T5:1,   .i1.144LW